Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on May 13, 2018.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on September 11, 2018 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed 
In the instant case, Claims 1-10 are directed toward a method, i.e., process, and Claims 11-17 are directed toward a system, i.e., apparatus, and Claims 19-20 are directed toward a computer readable medium.  Examiner first notes that Claims 19-20 are not statutory under step 1 because a broadest reasonable interpretation of the claims encompasses transitory computer readable media, which are not articles of manufacture.  See MPEP 2106(II), citing Nuijten; see also § 2106.03.  Nevertheless, Examiner will continue the analysis for Claims 19 and 20 as if they were limited to a non-transitory embodiment and thus met the requirements of step 1.  Thus, each of the claims falls within one of the four statutory categories as required by step 1 (or could be so limited).  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.   A computer-implemented method, comprising:
sourcing, by a server system, regulations from data stores associated with a plurality of regulatory authorities to configure a corpus of regulations;
generating, by the server system, a plurality of enriched regulations from the corpus of regulations, wherein an enriched regulation is generated by parsing a regulation from among the corpus of regulations and associating parsed components of the regulation with relevant context;
enabling a user, by the server system, to create a construct related to at least one of an organization and an industry associated with the user, the construct related to at least one of the organization and the industry indicative of corresponding functional constituents and relationships among the functional constituents;
facilitating, by the server system, search and discovery of one or more regulations applicable to at least one of the organization and the industry associated with the user; and
subsequent to the discovery of the one or more regulations, enabling by the server system, a linking of clauses of a respective enriched regulation to at least one functional constituent of the construct for facilitating implementation of the one or more regulations applicable to at least one of the organization and the industry associated with the user.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward analyzing legal regulations for understanding and linking of the regulations to other regulations.  This is a method of organizing human activity, specifically one involving legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites analyzing and enriching a corpus of regulations so that a user can better understand the requirements of the regulations, it recites legal interactions such as the legal obligations in a user’s industry or organization and thus a method of organizing human activity.  Independent Claims 11 and 18 are abstract for the same reasons as Claim 1 is because they recite the same abstract concept.
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a   See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of analyzing legal regulations that has been performed without computers and before 
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 4-10, 13-18, and 20 recite further limitations regarding the analysis or understanding of regulations similar to how an attorney might assess compliance risks and thus recite a mere embellishment of the abstract idea.  Claims 2, 3, and 12 recite performing natural language processing as a pre-processing operation to, e.g., “normalize” the regulations.  While these claims recite the use of a computer to process the regulations, this is recited generically enough that it can be merely implementing how an attorney could break down the legal language of a regulation in order to understand it.   
In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 11, and 19.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 8-13, and 16-19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Clark (US 2018/0075554).

Claims 1, 11, and 19.  Clark teaches: A computer-implemented method, comprising:
sourcing, by a server system, regulations from data stores associated with a plurality of regulatory authorities to configure a corpus of regulations (see, e.g., at least ¶s 41-43 teaching sourcing blocks of regulations such as the Code of Federal Regulations or the Federal Register);
generating, by the server system, a plurality of enriched regulations from the corpus of regulations, wherein an enriched regulation is generated by parsing a regulation from among the corpus of regulations and associating parsed components of the regulation with relevant context (see, e.g., ¶s 41-48 teaching parsing the corpus of regulations into different levels of granularity and different categories or topics, the categories or topics providing relevant context for the regulations and noting in particular ¶ 48 teaching ;
enabling a user, by the server system, to create a construct related to at least one of an organization and an industry associated with the user, the construct related to at least one of the organization and the industry indicative of corresponding functional constituents and relationships among the functional constituents (see, e.g., at least Figure 15 features 1504 and 1506, teaching that the user can answer questions and/or search for regulations specific to that user’s business, i.e., organization or industry; see also ¶s 7, 13, 15, 38, 54, 66, 69, 70, 75, 82, 88, 89, 97-101, 105, 106, 108, and 109 teaching substantially the same);
facilitating, by the server system, search and discovery of one or more regulations applicable to at least one of the organization and the industry associated with the user (see, e.g., at least Figure 15 features 1508, 1510, 1512, and 1514 teaching that the user’s answers to questions regarding the user’s business results in the providing of regulatory obligation data related to that business as well as updated compliance information; see also ¶s 7, 13, 15, 38, 54, 66, 69, 70, 75, 82, 88, 89, 97-101, 105, 106, 108, and 109 teaching substantially the same); and
subsequent to the discovery of the one or more regulations, enabling by the server system, a linking of clauses of a respective enriched regulation to at least one functional constituent of the construct for facilitating implementation of the one or more regulations applicable to at least one of the organization and the industry associated with the user (see, e.g., ¶ 48 teaching determining relationships between rules, subjects, .
Regarding Claims 11 and 19, these claims recite a system with processing module and memory and a computer program product with stored executable instructions, respectively.  In all other aspects the claims recite the same functional steps as Claim 1 above.  Clark teaches processors executing stored instructions in a memory (see at least ¶s 112 and 114).  Thus, Clark teaches the limitations of Claims 11 and 19 when you incorporate the rejection of Claim 1 above with this additional teaching.  

Claims 2 and 12.  Clark teaches the limitations of Claims 1 and 11.  Clark further teaches: The method as claimed in claim 1, further comprising: performing, by the server system, filtering of the corpus of regulations using a plurality of filter arrays prior to generating the plurality of enriched regulations, each filter array from among the plurality of filter arrays associated with one or more natural language processing (NLP) and artificial intelligence (AI) algorithms configured to perform at least one pre-processing operation on the corpus of regulations (see, e.g., ¶s 10, 14, 48, 65, and 104 teaching using natural language processing algorithms to identify keywords and phrases that are used to filter or index the regulatory rule with the relevant business).

Claim 3.  Clark teaches the limitations of Claim 2.  Clark further teaches: wherein a pre-processing operation from among the at least one pre-processing operation corresponds to normalization of the corpus of regulations (see ¶ 48 teaching that the natural language processing parses the entire corpus of regulations into single strings that cannot be broken down further without creating unintelligible text).

Claims 4 and 13.  Clark teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: enabling the user, by the server system, to add annotations to at least one enriched regulation from among the plurality of enriched regulations (see, e.g., ¶ 111 allowing users to comment on potential actions or current events).

Claims 8 and 16.  Clark teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: tracking, by the server system, content of relevance to the user, wherein the content of relevance to the user is determined based on one of a user input and learning based on user actions (see, e.g., ¶s 100 and 105 teaching tracking of information such as automated alerts when there is new compliance data or the user is at risk of violating a regulatory compliance obligation; see further, e.g., ¶s 15, 38, 55, 66, 69, 84, and 89 teaching alerts to the user that a new regulation or something related to a regulation is available and affects the user’s business).

Claims 9 and 17.  Clark teaches the limitations of Claims 1 and 11.  Clark further teaches: further comprising: generating, by the server system, at least one bundled packet of applicable regulations for use by users associated with a type of industry or a type of an organization, the bundled packet of applicable regulations comprising manually verified and modified context-aware regulations related to the type of industry or the type of organization (see, e.g., ¶ 11 

Claims 10 and 18.  The method as claimed in claim 1, further comprising:
identifying for each regulation from among the one or more regulations, by the server system, references to other regulations from among the plurality of enriched regulations and corresponding relationships between each regulation and the referenced other regulations (see, e.g., ¶ 48 teaching determining relationships between rules, subjects, and modules; see further ¶ 67 teaching links to clarification data such as a statutory definition or other text from another rule or section, i.e., another regulation; see also ¶ 10 teaching such links between regulations); and
facilitating, by the server system, determination of an impact of a new regulation based on the discovered one or more regulations and the corresponding relationships between each regulation from among the one or more regulations and the referenced other regulations (see, e.g., ¶s 13, 48, 65, and 88 teaching the use of a “heat map” of activity surrounding relevant rules and regulations, based on aspects such as links between related regulations, and alerts the business user to how closely the business user should monitor the regulation for changes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 14, 15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Clark in view of Knudson et al. (US 9,760,556, hereinafter “Knudson”).

Claims 5 and 14.  Clark teaches the limitations of Claims 1 and 11.  Clark further teaches: The method as claimed in claim 1, further comprising: enabling the user, by the server system, to collaborate with a plurality of other users to facilitate understanding of the one or more regulations applicable to at least one of the organization and the industry associated with the user (see ¶ 111 teaching that user comments of proposed rules can be aggregated by the system and automatically submitted to the regulatory agency).  Examiner asserts that aggregating user comments regarding proposed regulations is a “collaboration” of users that “facilitates understanding of the regulation applicable to a business or organization” under a broadest reasonable interpretation of the term because multiple parties are enabled to work together to attempt to understand an agency’s proposed regulation.  Nevertheless, for the purpose of compact prosecution, Examiner asserts that even if this is not a “collaboration” between multiple parties to understand the regulation, such a feature is taught in the prior art.  Knudson, for example, teaches such a feature.  Specifically, Knudson teaches a document explorer that provides for collaboration between users and teams of users and a database that stores documents and generated work product, including “users’ written thoughts and interpretations of the data” (see Knudson column 22 lines 27-41).  Knudson further teaches that these document annotations can include “documenting and demonstrating compliance with laws, regulations, company policies, etc.” (see Knudson column 3 lines 23-26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark) to allow a group of users to interpret and understand regulations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using collaborative tools to the known method and system of enriching and linking a corpus of regulations to allow a group of users to interpret and understand regulations because it is predictable that a group of users can collaborate within a system that already allows for the posting of comments).  See also MPEP § 2143(I)(D).

Claims 6 and 15.  The combination of Clark and Knudson teach the limitations of Claims 5 and 14.  Knudson further teaches wherein the collaboration includes sharing of information relevant to the understanding of the one or more regulations (see Knudson column 22 lines 27-41 teaching collaborating including sharing information and column 3 lines 23-26 teaching that the subject matter of the collaboration can be understanding a regulation).  Regarding wherein the information comprises at least one of research articles, blogs, expert commentary, customized datasets, one or more enriched regulations and annotations, Examiner notes that Knudson teaches providing information for collaboration (see Knudson column 22 lines 27-41) and Clark teaches that speeches and official comments are parsed and added to the system (see, e.g., ¶s 13, 41, 88, and 93).

Claim 7.   The combination of Clark and Knudson teach the limitations of Claim 6.  Clark further teaches wherein the information shared by one or more users from among the plurality of other users is associated with a subscription fee (see, e.g., ¶s 14 and 103 teaching various monetization schemes such as fees).

Claim 20.  Clark teaches the limitations of Claim 19.  Clark further teaches: The computer program product as claimed in claim 19, wherein the electronic device is caused to: enable collaboration of the user with a plurality of other users to facilitate understanding of the one or more regulations applicable to at least one of the organization and the industry associated with the user (see ¶ 111 teaching that user comments of proposed rules can be aggregated by the system and automatically submitted to the regulatory agency) and, wherein the collaboration includes sharing of information relevant to the understanding of the one or more regulations, and the information comprises at least one of research articles, blogs, expert commentary, customized datasets, one or more enriched regulations and annotations (see, e.g., ¶s 13, 41, 88, and 93).  
	Examiner asserts that aggregating user comments regarding proposed regulations is a “collaboration” of users that “facilitates understanding of the regulation applicable to a business or organization” and “includes sharing of information relevant to the understanding of the one or more regulations” under a broadest reasonable interpretation of these terms because multiple parties are enabled to work together to attempt to understand an agency’s proposed regulation.  Nevertheless, for the purpose of compact prosecution, Examiner asserts that even if this is not a “collaboration,” i.e., “sharing” of information between multiple parties to understand the regulation, such a feature is taught in the prior art.  Knudson, for example, teaches such a feature.  Specifically, Knudson teaches a document explorer that provides for collaboration between users and teams of users and a database that stores documents and generated work product, including “users’ written thoughts and interpretations of the data” (see Knudson column 22 lines 27-41).  Knudson further teaches that these document annotations can include “documenting and demonstrating compliance with laws, regulations, company policies, etc.” (see Knudson column 3 lines 23-26).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark) to allow a group of users to interpret and understand regulations.  One of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the known technique of using collaborative tools (as disclosed by Knudson) to the known method and system of enriching and linking a corpus of regulations (as disclosed by Clark) to allow a group of users to interpret and understand regulations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using collaborative tools to the known method and system of enriching and linking a corpus of regulations to allow a group of users to interpret and understand regulations because it is predictable that a group of users can collaborate within a system that already allows for the posting of comments).  See also MPEP § 2143(I)(D).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627